DETAILED ACTION
Status of the Application
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) are: “… road surface state detector configured to detect a road surface state amount … and a local road surface state amount …” in claim 1. It is well known in the art that a detector is a sensor and that is how it being used in the claim limitations, as supported in the specification (p. 11, ln. 6-21, p. 23 ln. 15-19). 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Examiner' s Amendment
5.   An Examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
6.   Authorization for this examiner' s amendment was given in a telephone interview with Annmarie Irwin and Li Dan on February 11, 2021 and confirmed in an email on February 12, 2021. 
7.   The application has been amended as follows:
Examiner’s note stating that the Examiner’s amendment is in response to claims filed 8/11/2020 because the Claims filed 11/18/2020 have not been entered
1. (Currently Amended) A conveyance amount controlling apparatus for a vehicle comprising:
comprising a first processor configured to detect that the vehicle is under automatic driving control, the automatic driving control controlling the vehicle to travel automatically along a target course;
a road surface state detector configured to:
detect a road surface state amount on a basis of heights of convexes and depths of concaves of a road surface along the target course when the vehicle is under the automatic driving control, the road surface state amount representing roughness of the road surface, wherein the height of convexes and the depth of concaves are detected by using a camera or a radar, and
detect a local road surface state amount different from the road surface state amount on a basis of a size of a single convex, a single concave or a single bump of the road surface when the vehicle is under the automatic driving control, wherein a size of the single convex, the single concave or the single bump on the road surface along the target course are detected by using the camera or the radar; and
a second processor configured to change vibration, caused by the convexes and the concaves of the road surface and transmitted from wheels to a vehicle body of the vehicle, in response to the road surface state amount and the local road surface state amount, 
the second processor configured to:
suppress the vibration to a first conveyance amount when the vehicle is driven manually without the automatic driving control, and
suppress the vibration to a second conveyance amount that is less than the first conveyance amount, when the road surface state amount is less than a first threshold and the local road surface state amount is less than a second threshold and the vehicle is under the automatic driving control, 
wherein the second processor is configured to increase the vibration to and maintain the vibration at a third conveyance amount that is more than the second conveyance amount and that is equal to or less than the first conveyance amount, while under the automatic driving control
when the road surface state amount is equal to or more than the first threshold, and
when the road surface state amount is less than the first threshold and the local road surface state amount is equal to or more than the second threshold.



3. (Currently Amended) The conveyance amount controlling apparatus according to claim 2, wherein
the road surface state detector further detects, when the execution of the automatic driving control is detected by the control state detector, a local road surface state amount based on a height of one of the plurality of convexes or a depth of one of the plurality of concaves of the road surface, and
the second processor sets a vibration conveyance amount, obtained when the local road surface state amount that is equal to or greater than a second threshold is detected, to the third conveyance amount.  

4. (Currently Amended) The conveyance amount controlling apparatus according to claim 1, wherein the road surface state detector comprises an external environment recognizer that recognizes an irregularity of the road surface on a basis of an image captured by the camera device.  


5. (Currently Amended) The conveyance amount controlling apparatus according to claim 1, wherein the road surface state detector further includes:
a wireless communicator configured to receive information on the irregularity of the road surface through a wireless communication; and
a position detector configured to identify a position of the vehicle on a basis of map information.  

6. (Currently Amended) The conveyance amount controlling apparatus according to claim 1, wherein
the road surface state detector further comprises a vibration sensor of a suspension of the vehicle configured to detect an amplitude of a vibration of the suspension.  

7. (Currently Amended) The conveyance amount controlling apparatus according to claim 1, wherein
the road surface state detector further comprises a vibration sensor on a vehicle body of the vehicle configured to detect an amplitude of a vibration of the vehicle body.  

8. (Currently Amended) The conveyance amount controlling apparatus according to claim 1, wherein
further comprises a steering angle sensor that detects a steering angle of a steering wheel of the vehicle configured to detect an amplitude of a vibration of the steering wheel.  

9. (Currently Amended) The conveyance amount controlling apparatus according to claim 1, 
wherein the second processor is configured to control a suspension of the vehicle, and
wherein the second processor is configured to control a vibration absorbing characteristic of the suspension.  

10. (Currently Amended) The conveyance amount controlling apparatus according to claim 9, wherein
the road surface state detector detects, as the road surface state amount, a first state amount that has a correspondence relationship with  an irregularity of a first region of the road surface through which a first wheel of the vehicle passes, and a second state amount that has a correspondence relationship with an irregularity of a second region of the road surface through which a second wheel of the vehicle passes, the first wheel being provided on one side in a width direction of a vehicle body of the vehicle, the second wheel being provided on opposite side of the first wheel in the width direction,
the suspension includes a first part that couples the first wheel and the vehicle body to each other, and a second part that couples the second wheel and the vehicle body to each other,
the second processor is configured to control
the  second processor controls the vibration conveyance amount on a basis of the first state amount, and
the second processor controls the vibration conveyance amount on a basis of the second state amount.  

11. (Currently Amended) The conveyance amount controlling apparatus according to claim 1, wherein
the second processor is configured to control a steering system of the vehicle, and
an electric power steering motor provided in the steering system.  

15. (Previously Presented) A conveyance amount controlling apparatus for a vehicle comprising:

	circuitry coupled with the memory, the circuitry configured to:
detect that the vehicle is under automatic driving control, the automatic driving control controlling the vehicle to travel automatically along a target course,
calculate a road surface state amount on a basis of heights of convexes and depths of concaves of a road surface along the target course when the vehicle is under the automatic driving control, the road surface state amount representing roughness of the road surface, wherein the height of convexes and the depth of concaves are detected by using a camera or a radar,
calculate a local road surface state amount different from the road surface state amount on a basis of a size of a single convex, a single concave or a single bump of the road surface when the vehicle is under the automatic driving control, wherein a size of the single convex, the single concave or the single bump on the road surface along the target course are detected by using the camera or the radar,
change vibration, caused by the convexes and the concaves of the road surface and transmitted from wheels to a vehicle body of the vehicle in response to the road surface state amount and the local road surface state amount,
the circuitry configured to:
suppress the vibration to a first conveyance amount when the vehicle is driven manually without the automatic driving control, and
suppress the vibration to a second conveyance amount that is less than the first conveyance amount, when the road surface state amount is less than a first threshold and the local road surface state amount is less than a second threshold and the vehicle is under the automatic driving control, 
wherein the circuitry is configured to increase  the vibration to and maintain the vibration at a third conveyance amount that is more than the second conveyance amount and that is equal to or less than the first conveyance amount, while under the automatic driving control: 
when the road surface state amount is equal to or more than the first threshold, and 
when the road surface state amount is less than the first threshold and the local road surface state amount is equal to or more than the second threshold.

16. (Currently Amended) The conveyance amount controlling apparatus according to claim 1, wherein
the second processor is configured to suppress, when the local road surface state amount is equal to or more than the second threshold, the vibration to the third conveyance amount.

17. (Currently Amended) The conveyance amount controlling apparatus according to claim 1, wherein
the second processor is configured to suppress the vibration by at least one of: adjusting damping force of a shock absorber installed in a suspension of the vehicle, adjusting elastomeric force of a spring installed in the suspension, or driving an electric power steering motor of the vehicle as to cancel out the vibration.

20. (Currently Amended) The conveyance amount controlling apparatus according to claim 1, wherein
	the second processor is configured to suppress the vibration to the second conveyance amount that is 20% to 50% of the first conveyance amount when the road surface state amount is less than the first threshold and the local road surface state amount is less than the second threshold and the vehicle is under the automatic driving control. 


Reasons for Allowance
8.   The following is an examiner' s statement of reasons for allowance: 
9.	The prior art Anderson et al. (US 2017/0136842 A1) teaches the below limitations of Claim 1 and the corresponding limitations in Claim 15: 
Including, determining a vehicle is under automatic drive control, the automatic driving control controlling the vehicle to travel automatically along a target course. Detecting road surface state amounts based on heights of convexes and depths of concaves of a road surface along the target course, the road surface state amount representing roughness of the road surface, wherein the height of convexes and the depth of concaves are detected by using a camera or a radar. Detecting a local road 
The prior art Stentz et al. (US 7,272,474 B1) teaches detecting road surface state amounts based on analyzing captured terrain information of convexes and concaves in a road surface and using those amounts for vehicle component control. 
Anderson et al. (US 2017/0136842 A1) and Stentz et al. (US 7,272,474 B1) fail to teach increasing the vibration to and maintaining the vibration at  third conveyance amount that is more than the second conveyance amount and that is equal to or less than the first conveyance amount, while under the automatic driving control: when the road surface state amount is equal to or more than the first threshold and when the road surface state amount is less than the first threshold and the local road surface state amount is equal to or more than the second threshold. In other words, the combination of prior art fails to teach a processor configured to maintain the vibration at a third conveyance amount in two separate situations. The first situation is when the road surface state amount is equal to or more than the first threshold and the second situation that results in the processor increasing and maintaining the vibration at the third conveyance amount is when the road surface state amount is less than the first threshold and the local road surface state amount is equal to or more than the second threshold.  It is noted that the above limitations as they are integrated into the rest of the claims are not taught by the prior art

12.	Foreign prior art and Non-Patent Literature search was conducted; however, no relevant prior art was found.  
13.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNMARIE IRWIN whose telephone number is (571)272-5120.  The examiner can normally be reached on Monday - Thursday, 6:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski, can be reached at 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/A.I./Examiner, Art Unit 3669                                                                                                                                                                                                        

/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619